         Case 2:20-cv-00921-MHT-JTA Document 5 Filed 11/19/20 Page 1 of 4




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JARMAL JABBAR SANDERS,                            )
                                                  )
     Plaintiff,                                   )
                                                  )
    v.                                            ) CIVIL ACTION NO. 2:20-CV-921-MHT-JTA
                                                  )
DONALD J. TRUMP, et al.,                          )
                                                  )
     Defendants.                                  )

                   RECOMMENDATION OF THE MAGISTRATE JUDGE

         This 42 U.S.C. § 1983 action is pending before the court on a complaint filed by

Plaintiff Jarmal Jabbar Sanders (“Sanders”), proceeding pro se. (Doc. No. 1.) This action

was referred to the undersigned for consideration and disposition or recommendation on

all pretrial matters as may be appropriate pursuant to 28 U.S.C. § 636. (Doc. No. 4.)

         Upon review of the complaint, the court finds that this case should be transferred to

the United States District Court for the District of Nevada pursuant to 28 U.S.C. § 1404(a). 1

                                       I. INTRODUCTION

         In his complaint, Sanders alleges he suffered a deprivation of rights, privileges, or

immunities secured to him by the Constitution and the Fourteenth Amendment thereto.

(Doc. No. 1 at 3-4.) Sanders names President Donald J. Trump, Vice President Mike



1 Upon initiation of this civil action, the plaintiff filed an application for leave to proceed in forma
pauperis. (Doc. No. 2.) However, under the circumstances of this case, the court finds that ruling
on the in forma pauperis application should be undertaken by the United States District Court for
the District of Nevada.
        Case 2:20-cv-00921-MHT-JTA Document 5 Filed 11/19/20 Page 2 of 4




Pence, Nevada Secretary of State Barbara Cegavske, and Clarke County (Nevada)

Registrar of Voters Joseph P. Gloria as defendants, and alleges that on November 3, 2020,

Nevada Secretary of State Cegavske excluded his name from being listed on the ballot “in

every county in the State of Nevada.” (Id. at 1-4.) Sanders also alleges Secretary Cegavske

acted with the encouragement and support of President Trump, but does not explain how

Vice President Pence or Joe P. Gloria, Clarke County Registrar of Voters, were involved.

(Id. at 4.) Further, Sanders alleges this act took place at the Nevada State Capitol Building.

(Id.)

                                      II. DISCUSSION

        A 42 U.S.C. § 1983 “civil action may be brought in — (1) a judicial district in which

any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred . . .; or (3) if there is no district in which an action may otherwise

be brought as provided in this section, any judicial district in which any defendant is subject

to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b). The

law further provides that “[f]or the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district . . . where it might

have been brought[.]” 28 U.S.C. § 1404(a).

        Here, the acts or occurrences forming the basis of Sanders’ Complaint occurred at

the Nevada State Capitol which is located in the District of Nevada. See 28 U.S.C. § 108.

Moreover, the complaint indicates that defendants Cegavske and Gloria are public officials

                                                2
        Case 2:20-cv-00921-MHT-JTA Document 5 Filed 11/19/20 Page 3 of 4




in the District of Nevada. Finally, it is clear from the complaint that Sanders does not

allege a violation of his rights within the Middle District of Alabama. Neither the private

interests of the litigants nor the public interest in the administration of justice is even

minimally advanced by venue being maintained in the Middle District of Alabama.

Accordingly, the court concludes that in the interest of justice this case should be

transferred to the United States District Court for the District of Nevada for review and

disposition. 2

                                       III. CONCLUSION

       Accordingly, it is the RECOMMENDATION of the Magistrate Judge that this case

be transferred to the United States District Court for the District of Nevada in accordance

with the provisions of 28 U.S.C. § 1404(a).

       On or before December 4, 2020, the parties may file objections to this

Recommendation. The parties must specifically identify the factual findings and legal

conclusions contained in the Recommendation to which his objection is made. Frivolous,

conclusive, or general objections will not be considered by the court.

       Failure to file written objections to the proposed factual findings and legal

conclusions set forth in the Recommendations of the Magistrate Judge shall bar a party

from a de novo determination by the District Court of these factual findings and legal

conclusions and shall “waive[ ] the right to challenge on appeal the District Court’s order



2In transferring this case, the undersigned makes no determination with respect to the propriety of the
persons named as defendants or the merits of the claims presented in the complaint.

                                                  3
       Case 2:20-cv-00921-MHT-JTA Document 5 Filed 11/19/20 Page 4 of 4




based on unobjected-to factual and legal conclusions” except upon grounds of plain error

if necessary in the interests of justice. 11TH Cir. R. 3-1; see Resolution Trust Co. v.

Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993) (“When the magistrate

provides such notice and a party still fails to object to the findings of fact [and law] and

those findings are adopted by the district court the party may not challenge them on appeal

in the absence of plain error or manifest injustice.”); Henley v. Johnson, 885 F.2d 790, 794

(11th Cir. 1989).

       DONE this 19th day of November, 2020.



                            /s/ Jerusha T. Adams
                            JERUSHA T. ADAMS
                            UNITED STATES MAGISTRATE JUDGE




                                             4
